Citation Nr: 1440852	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-42 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the period prior to October 25, 2011 for service-connected generalized anxiety disorder (GAD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2002.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2009 rating decision.  In January 2012, the Veteran testified before the undersigned at the RO.

In August 2013, the Board granted a 70 percent rating for the Veteran's generalized anxiety disorder as of October 25, 2011, and denied a rating in excess of 50 percent prior to that time. The Veteran appealed the denial of a rating in excess of 50 percent prior to October 25, 2011 to the Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 25, 2011, the Veteran's GAD was not shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.




CONCLUSION OF LAW

Prior to October 25, 2011, the criteria for a disability evaluation in excess of 50 percent for service-connected GAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

As noted, the Board previously denied the Veteran's claim for a rating in excess of 50 percent for generalized anxiety disorder prior to October 25, 2011.  This portion of the Board's decision was vacated and remanded pursuant to a JMR.  The premise of the JMR was that the Board had failed to adequately address the evidence of record, including the Veteran's symptomatology, and how it related to the criteria for a higher schedular rating.  

The Board had found that the evidence did not show that the Veteran's generalized anxiety disorder had caused occupational and social impairment with deficiencies in most areas in order to warrant a 70 percent rating, noting that the Veteran was able to maintain some social relationships; enjoyed hiking and walking; did not display any difficulties in judgment or thinking, or any homicidal ideations; did not experience any obsessional rituals that interfered with his routine activities; demonstrated normal speech; and was able to maintain minimal personal hygiene.  The Board also noted that his GAD symptoms did not interfere with his daily activities.  Additionally, the Board acknowledged that the Veteran's generalized anxiety disorder was manifested by anxiety, depression, flattened affect, disturbances of motivation and mood, sleep disturbances, panic attacks more than once a week, and irritability.

However, the JMR noted that the Board had not specifically addressed whether the symptoms that the Veteran experienced were "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" in order to warrant the 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.126(a).

So as to prevent any future confusion, the Board now expressly makes such a finding.  For the reasons discussed below, after considering all of the symptomatology related to the Veteran's service connected generalized anxiety disorder, the Board concludes that the psychiatric symptoms the Veteran experienced prior to October 25, 2011 were not of the severity, frequency, or duration to warrant a 70 percent rating.

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  GAD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, which provides for a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms.  Vazquez-Claudio, 713 F.3d at 118.  That is, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.
 
Turning to the evidence of record, in January 2009, the Veteran called the RO to request a rating in excess of 50 percent for his service connected generalized anxiety disorder.  That month he also submitted a number of buddy statements in support of his claim for increase.  One friend wrote that over the previous several years the Veteran's appearance had gone down, and his mind and irritability had worsened.  He suggested that the Veteran had lost his wife, family and most of his friends.  He noted that the Veteran's desire to be active had disappeared.  Another friend wrote that the Veteran had lost his wife, kid, house, etc., and noted that he acted angrily towards others.  Another wrote to say that the Veteran's mood and temper had worsened in recent years.

In February 2009, the Veteran wrote a letter detailing his struggles and lack of motivation following service and suggesting that an increase in disability was warranted.

The Veteran was afforded a VA examination in March 2009.  At that time, he reported that he was on medical leave from his job at Southwest Airlines due to an orthopedic on-the-job injury that was wholly unrelated to his generalized anxiety disorder, and he was planning to return to work in approximately one month.  He reported being separated from his wife, but sharing in the care of their four year old daughter.  He reported receiving psychotherapy and medication management at the VA Medical Center and that he continued to have chronic moderately severe anxiety symptoms, including chronic generalized anxiety, panic attacks, social anxiety, and irritability.  He reported that his wife was unable to handle his emotionality, and the examiner noted that the Veteran's psychiatric disability was likely the cause of their separation, although it was noted that there was a chance they would reconcile in the future.  The Veteran was noted to be extremely socially isolated, and rarely socialized.  The Veteran reported that his most important relationship was the relationship with his daughter.  He reported that he had in the past experienced panic attacks that had necessitated visits to the emergency room or to his primary care provider at Presbyterian Hospital.  He reported that he became irritable with fellow employees and his wife, and that virtually anything could spark his temper.  He was noted to have good insight regarding this, but some difficulty controlling it.  

On mental status examination, the Veteran was noted to be neatly dressed and groomed.  He was fully cooperative in the interview process.  The examiner noted that the anxiety symptoms were consistent with the subjective reports described by the Veteran.  He was initially tense during the interview, but completely calmed down as the interview progressed.  The examiner felt the Veteran was a credible historian.  He was fully oriented and alert.  Recent and remote memories were intact.  His judgment and insight were noted to be good.  There was no psychotic behavior noted, specifically there were no delusions, hallucinations, or thought disorder.  The Veteran's thinking was well organized, goal oriented, and appropriately abstract.  The examiner diagnosed GAD and assigned a GAF of 45.  The examiner noted that the Veteran's GAD has clearly significantly undermined the quality of his psychosocial life.  

The Veteran also underwent a VA psychotherapy session at VA in March 2009 at which he reported feeling ok, but not great, reporting that he had experienced more anxiety, panic attacks, and insomnia lately.  It was felt that this had been a result of being off work since surgery in December.  The absence of work had led to increased financial pressure.  Stress with his wife had been about the same, and he had been able to enjoy his time with his daughter.  The Veteran's energy was not great, but he reported trying to stay busy.  He was looking forward to returning to work in two weeks.  On the MSE, the Veteran was given scores of 0, 1, or 2 (consistent with the symptom not being present, being very mild, or being mild respectively) for somatic concern, tension, hostility, excitement, disorganized, disorientation, depressive mood, suspiciousness, hallucinations, unusual thought, suicidal ideation, obsession/compulsion, and nightmares.  Only anxiety received a score above 2, with a 3 assigned for moderate impairment.  A GAF of 55 was assigned.  These findings were consistent with psychotherapy in November 2008.

In June 2009, the Veteran returned a copy of the VA rating schedule, with a number of symptoms underlined, suggesting that he felt a 70 percent rating was warranted for his psychiatric symptomatology.  Specifically, he underlined, work, school, family relations, judgment, thinking, and mood.  He also underlined symptoms including: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

In December 2010, the Veteran asserted that his symptomatology continued to worsen.  He asserted that he was unable to maintain any type of a physical or mental relationship with a companion or his family.  He also asserted that he was unable to focus on work because of his depression which prevented him from getting out of bed on occasion.  He added that his physical appearance had deteriorated such that he had gained weight.  He indicated that he forced himself to shower and shave to provide for his daughter.  He also denied having any friends because of his inability to be around people.

A mental health assessment was conducted in December 2010 at which he reported feeling depressed.  He described having been depressed for approximately six months, and endorsed the following symptoms: sad and irritable mood, poor sleep, lack of energy, anhedonia, and poor motivation, along with feeling hopeless.  He stated that his last panic attack was three weeks earlier, adding that he used to experience them weekly, but they were happening less frequently.  It was noted that the Veteran had been divorced for several years, but was in a stable and committed relationship.  The Veteran was friendly and cooperative with the interviewer and made good eye contact.  He displayed no psychomotor retardation or agitation.  He was alert and oriented with no cognitive abnormalities noted.  His speech was normal and his thought processes were logical and goal directed.  No delusions, hallucinations, or suicidal/homicidal ideation was noted.  The Veteran had good insight and judgment, and he had a full affect.  A GAF of 60 was assigned.

The Veteran underwent a second VA examination in March 2011, at which he reported experiencing an increase in depressive symptoms that he had been told were related to his GAD.  He reported that he had a positive work ethic, but felt that at times he simply could not be at work and that he was almost never able to work a full work week.  He stated that his marriage ended in 2006 because of his mood swings and irritability.  He reported that he had joint custody of his six year old daughter, with whom he reported he had a positive relationship.  He also reported that he had a positive relationship with his daughter's mother.  He reported that he enjoyed hiking and spending time with his daughter and that he occasionally spent time with his friends from work.  He reported panic attacks 1 to 2 times per week that caused symptoms of a racing heart, shortness of breath, and a feeling of confusion.  He reported that these symptoms would last less than one hour in duration and that he tried to alleviate the symptoms by playing with his daughter or taking a walk or hike in the mountains.  He also occasionally spent time with friends from work.  

On mental status examination, the Veteran appeared clean and appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative, yet guarded, his affect was flat, and his mood was depressed.  He was able to perform the serial 7's and spell a word forward and backward.  He was oriented to person, time, and place.  His thought process and content were unremarkable and he had no delusions.  He was able to understand the outcome of his behavior and his intelligence was noted to be average.  He reported sleeping, on average, 5 hours per night, and that he suffered from lower energy levels than in the past.  He denied experiencing any nightmares.  The Veteran was noted to have inappropriate behavior, in that he endorsed episodes of irritability and reported that he tended to argue with people periodically.  He was able to interpret proverbs appropriately and he did not have any obsessive or ritualistic behavior.  He denied suicidal or homicidal ideation and his impulse control was noted to be good.  The examiner noted that the Veteran did not have any problems with activities of daily living.  His remote, recent, and immediate memory were all normal.  The examiner noted that the Veteran had lost approximately 25 weeks of work in the past 12 month period due to his GAD.  The loss in work was due to the fact that he used vacation and sick time regularly due to his anxiety symptoms.  The Veteran reported that his employer did not have an issue with his missed time as the Veteran was frequently able to get his shifts covered by co-workers.  The examiner diagnosed GAD and depressive disorder and assigned a GAF of 55.  

Following the examination, the examiner specifically found that having reviewed the Veteran's psychiatric symptomatology, and examined him, that his generalized anxiety disorder did not result in deficiencies in judgment, family relations, work, mood, and school, but did produce reduced reliability and productivity.

In March 2011, the Veteran wrote that he had lost his family, friends, wife, and girlfriend, and was on a leave of absence from work to pull himself together so that he could stay employed.  He asserted that his appearance, mood and stability were all gone.  However, in February 2012, the Veteran's wife wrote that they had dated for the previous three years and gotten married in the previous year.

In January 2012, the Veteran testified at a Board hearing.  He stated that he had a great relationship with his daughter and with his wife's daughter.  He indicated that he had fewer friends than previously and had been isolating more.

In February 2012, two co-workers of the Veteran wrote that he had taken considerable leave and schedule rearrangements in the 10 years they had worked with him.

In March 2012, a private social worker wrote that she had treated the Veteran on a weekly basis until the end of March 2011.  The Veteran described his problems as constant anxiety, worry and panic, depression, and feeling overwhelmed with his relationship and being a single parent.  It was noted that the Veteran was working at that time.  In the four months that the Veteran was seen, he described continuous feelings of panic and anxiety which were difficult to control and were interfering with his relationship, work and family, which in turn was causing depression.  The Veteran was assessed with a GAF of 60.

Also of record are VA outpatient records showing intermittent treatment for GAD, with complaints similar to those discussed in the VA examinations above.

As noted above, the JMR asked the Board to essentially reconsider its previous decision.  Of note, no new or additional evidence has been presented since the Board decision was promulgated.  That is, no evidence is now of record that was not specifically considered by the Board in reaching its decision.  It is also noted that the JMR did not actually single out any evidence that the Board had failed to consider that actually supported a psychiatric rating in excess of 50 percent.

As will be discussed below, the Board has once again thoroughly reviewed the evidence of record, but once again does not find reason to increase the Veteran's psychiatric rating prior to October 25, 2011.  The fact is that the Board previously resolved significant reasonable doubt in the Veteran's behalf to even find the 70 percent rating warranted as of that date, and the evidence prior to that date simply does not support a higher rating.

To rehash once again, the JMR asserted that the Board had not specifically addressed whether the symptoms that the Veteran experienced were "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" in order to warrant the 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.126(a).

Once again, the Board now expressly makes such a finding.  After considering all of the symptomatology related to the Veteran's service connected generalized anxiety disorder, the Board does not believe that the psychiatric symptoms the Veteran experienced prior to October 25, 2011 were of the kind enumerated in the regulation in terms of severity, frequency, or duration that would warrant a 70 percent rating.

Vazquez-Claudio accepts that the rating schedule provides examples of the symptoms that might be consistent with various levels of psychiatric disability, but acknowledges that symptoms impact different individuals differently.  As such, Vazquez-Claudio directs the Board to consider all of the Veteran's psychiatric symptomatology, and then determine how those individualized symptoms impact the Veteran's occupational and social functioning.

As noted, the Veteran submitted a copy of the rating schedule for 70 percent with symptoms such as panic attacks underlined.  However, panic attacks are also a component of a 50 percent rating, as the schedular rating criteria for a 50 percent rating notes panic attacks more than once a week, while a 70 percent rating contemplates near-continuous panic affecting the ability to function independently, appropriately and effectiveness.  Here, the Veteran noted in December 2010 that his last panic attack was three weeks earlier, adding that he used to experience them weekly, but they were happening less frequently.  This would appear to stop short of "near-continuous panic."  The VA examination also mentioned this decrease in panic attacks in the March 2011 VA examination report.  The Board is not trying to diminish the impairment caused by the Veteran's panic attacks, but simply wishes to point out that less than near continuous panic is more analogous to a 50 percent rating than to a 70 percent rating.

The Board does not wish for the Veteran to misconstrue this denial as a suggestion that his psychiatric is not impairing.  The Board does not doubt that it has a significant impact on the Veteran's life, and it is for that reason that a 50 percent rating was assigned which contemplates occupational and social impairment with reduced reliability and productivity.

Looking at the GAF scores that were assigned prior to October 2011, the Veteran was consistently between 55-60, with the lone outlier of 45 that was provided at his VA examination in 2009.  A GAF score of 51-60 is assigned for moderate symptoms.  As such, all but one of the medical professionals who evaluated the Veteran prior to October 2011 found that his psychiatric symptoms were moderate in nature. 

Admittedly, the Veteran was assigned a single GAF score of 45 in 2009, and a GAF score between 41-50 is assigned for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or school functioning (e.g. no friends or unable to keep a job).  However, while the Veteran was assigned a 45 in March 2009, it is unclear what symptoms the examiner was basing such a score on.  For example, there was no suggestion of any suicidal ideation, nor has there been at any time during the course of the appeal.  Similarly, while the Veteran's employment problems were well documented, the fact remains that he had worked at the same company for more than a decade.  Moreover, the Veteran was out of work at the time of that examination, but it was on account of an on-the-job injury that was entirely unrelated to his service connected psychiatric disability.  The examiner even noted that it was this injury, not the psychiatric disability that had added stress to the Veteran's life by causing greater financial pressure.  The examiner did not exclude this increased stress from the GAF or global assessment of functioning score that was assigned, and therefore, it is quite likely that the GAF score of 45 was not entirely the result of the Veteran's service connected generalized anxiety disorder.  
While it is clear that the Veteran's psychiatric disability has caused some difficulty with employment, the Veteran himself reported that he was looking forward to returning to work in 2009.  The Veteran has described some interference with employment, but again that is a large reason he is assigned a 50 percent rating.

The Veteran has also reported having fewer friends than previously during the course of his appeal, but still numerous people wrote letters on his behalf.  The Veteran also reported family problems, but got remarried during the course of his appeal, and has consistently reported having a great relationship with his daughter.  This suggests some level of family and social functioning.  As such, the GAF of 45 is taken as an outlier and not warranting a rating in excess of 50 percent in and of itself.  As noted, the remainder of the GAF scores, including one the same month, were representative of moderate symptoms, which the Board believes falls short of supporting a 70 percent rating.

Moreover, the one VA examiner who specifically addressed the social and occupational impact of the Veteran's psychiatric illness found in March 2011 that the Veteran's generalized anxiety disorder did not result in deficiencies in judgment, family relations, work, mood, and school, but did produce reduced reliability and productivity.

A 70 percent rating is assigned when psychiatric symptomatology causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, the schedular rating criteria explains the symptoms that are traditionally associated with such impairment.  They include suicidal ideation which the Veteran has repeatedly denied; speech problems and obsessional rituals, which have not been alleged or found on medical evaluation.  Another exemplar symptom is "near continuous panic."  Here, the evidence has shown the presence of panic attacks, but as explained, the Veteran has not been shown to have near continuous panic.  In fact, his panic attacks were noted at one point during the course of his appeal to be decreasing in frequency.  The Veteran also indicated that when he felt panicked, he would play with his daughter or go for a hike in the mountains, suggesting that the Veteran has several mechanisms to deal with such situations.  Another symptom is the neglect of personal hygiene.  Here, although the Veteran complains he has gained weight and that it is sometimes difficult to maintain his appearance, the fact is that he is able to do so.  The Veteran's appearance has been consistently noted to be appropriate at examinations, so he is not "neglecting" his hygiene.  Another symptom of a 70 percent rating is the inability to establish and maintain effective relationships.  The Veteran has suggested that this criterion has been met, but the fact remains that the Veteran got married during the course of his appeal and has remained married, suggesting the ability to both establish and maintain a relationship.  He has also maintained a cordial relationship with his ex-wife and joint custody of his daughter.

The Board recognizes that these are not the exclusive symptoms of a 70 percent rating, and that other symptoms, not enumerated in the rating schedule, could be found that would support a 70 percent rating.  This is the essence of Vazquez-Claudio.  However, the other symptoms must be of similar impact.  As described, the Board concludes that such symptoms were not found to be present prior to October 2011.  

To the extent that the Veteran believes that his psychiatric disability causes deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board acknowledges that many of these problems may be present in some form.  For example, the Veteran clearly has some problems with his employment such that he has to miss work.  Likewise, the Veteran's mood may wax and wane.  However, the key is that these aspects of the Veteran's life must be seriously impacted by severe symptoms such as those listed in the rating schedule.  The reason for this is that social and occupational are contemplated by the 50 percent rating as well, such that some family impairment or some work impairment may not be sufficient to mandate a rating in excess of 50 percent.  

As noted, the Veteran's statements, and the statements that have been submitted on his behalf by coworkers, friends and family have been reviewed and clearly show impairment from the Veteran's generalized anxiety disorder.  These lay statements have been considered along with the medical evidence of record to assess the true impairment that was caused by the Veteran's generalized anxiety disorder prior to October 25, 2011.  However, while these statements have shown some impairment in social and occupational functioning, it is not of such severity as to warrant a higher rating prior to October 2011.  For example, one friend wrote that the Veteran had lost his house and wife as a result of his psychiatric disability.  However, the Veteran remarried a short time thereafter, suggesting that he was in fact able to function at some social level. 

As described the Board does not believe that the evidence of record supports a schedular rating in excess of 50 percent for generalized anxiety disorder prior to October 25, 2011.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, despite the Board decision being remanded by the Court, there was no suggestion in the JMR that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Accordingly, the Veteran's appeal is denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in February 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite appealing the prior Board decision.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 2013 Board decision, the Board explained how VA's duty to assist had been met (by obtaining VA treatment records, providing several adequate VA examinations, and allowing the Veteran to testify at a hearing before the Board).  The Veteran appealed this decision, but at no time has he suggested any problem with the duty to assist or identified relevant evidence that was not yet of record.  The Veteran similarly did not suggest that the examinations which were provided were in any way inadequate.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The JMR essentially directed the Board to reconsider the evidence of record without suggesting that any additional development was necessary.  Moreover, the previous Board decision noted that certain private evidence that the Veteran had identified could not be obtained, but neither the Veteran nor his representative has submitted such evidence, nor suggested that additional efforts be expended to locate it.  As such, the Board continues to believe that the duty to assist has been met in this case.
 
The Board also explained how the requirements enumerated in Bryant v. Shinseki, 23 Vet. App. 488 (2010) had been met, and there has been no objection to the Board's conclusion that the requirements were met.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A rating in excess of 50 percent for generalized anxiety disorder prior to October 25, 2011 is denied.


REMAND

In August 2013, the Board issued a decision which included remand of an inferred claim for TDIU.  From a review of the Veteran's claims file, Virtual file, and VBMS file, it is unclear that all the requested development has been completed. 

The AMC was asked to provide the Veteran with notice as to what information or evidence is needed to substantiate a claim for TDIU.  It appears this was done in October 2013.

The AMC was asked to provide the Veteran a psychiatric examination with an opinion as to the occupational impairment caused by the Veteran's GAD.  It appears this was done in November 2013.

The Veteran reported at his March 2013 VA examination that he was only working 15 hours per week.  He reported at his November 2013 examination that he worked 15-20 hours per week.  He clearly is employed, but the question remains as to whether it is gainful employment.  To determine whether his employment is marginal in nature, or substantially gainful, it is requested that he submit information as to his gross income for at least 2012 and 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information documenting his gross annual income for 2012 and 2013.  This can be a W-2 form, a tax return, or a statement from his employer.  He is free to submit this information concerning other years, if he would like to do so.

2.  When the development requested has been completed,  this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


